MORRIS, J.
Defendant makes only one assignment of error: That the sentence imposed is too severe. He contends that he should not have been sentenced to more than three to five years. This Court and the Supreme Court of North Carolina have held repeatedly that a sentence within the statutory limits is not excessive, nor does it constitute cruel and unusual punishment. State v. Burgess, 1 N.C. App. 142, 160 S.E. 2d 105; State v. Chapman, 1 N.C. App. 622, 162 S.E. 2d 142; State v. Bruce, 268 N.C. 174, 150 S.E. 2d 216; State v. Parrish, 273 N.C. 477, 160 S.E. 2d 153.
The sentence imposed does not exceed the maximum provided by G.S. 14-54.
Affirmed.
Mallard, C.J., and Campbell, J., concur.